    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 1 of 13



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

NATHANIEL WRIGHT,

                                     Plaintiff,
       vs.                                                         6:20-CV-478
                                                                   (MAD/TWD)
NEW YORK STATE OFFICE OF MENTAL
HEALTH, ANNE MARIE T. SULLIVAN,
Commissioner of the New York State Office of
Mental Health, DANIELLE DILL, Executive
Director Central New York Psychiatric Center,
AIMEE DEAN, Executive Director of St.
Lawrence Psychiatric Center,

                              Defendants.
____________________________________________

APPEARANCES:                                        OF COUNSEL:

LEGAL SERVICES OF                                   JOSHUA T. COTTER, ESQ.
CENTRAL NEW YORK                                    SAMUEL C. YOUNG, ESQ.
221 South Warren Street
Suite 300
Syracuse, New York 13202
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                              RYAN L. ABEL, AAG
STATE ATTORNEY GENERAL
The Capitol
Albany, New York 12224
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                        MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On April 28, 2020, Plaintiff Nathaniel Wright ("Plaintiff"), an individual civilly committed

at the Central New York Psychiatric Center ("CNYPC"), in the custody of the New York Office of

Mental Health ("OMH"), commenced this action under Title II of the Americans with Disabilities
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 2 of 13



Act ("ADA"), 42 U.S.C. § 12132, and Section 504 of the Rehabilitation Act of 1973 (the

"Rehabilitation Act"), 29 U.S.C. § 794. See generally Dkt. No. 1. Plaintiff asserts claims against

OMH, Anne Marie T. Sullivan, the Commissioner of OMH, Danielle Dill, the Executive Director

of CNYPC, and Aimee Dean, the Executive Director of the St. Lawrence Psychiatric Center ("St.

Lawrence") (collectively "Defendants"), including disparate treatment under the ADA, improper

surcharge under the ADA, and a violation of the Rehabilitation Act. See id. at ¶¶ 42–55. Plaintiff

also seeks injunctive relief "to compel Defendants to assume responsibility for the repair and, if

necessary, replacement, of his motorized wheelchair" and "to be refunded the money that was

wrongfully taken out of his account and money he was previously coerced to spend to repair his

motorized wheelchair." Id. at ¶ 5.

       On June 25, 2020, Defendants filed a motion to dismiss the complaint, arguing that

Plaintiff's claims are barred by the doctrine of collateral estoppel. See generally Dkt. No. 11-5.

Plaintiff filed his response on July 20, 2020, with Defendants' reply following on July 24, 2020.

See Dkt. Nos. 12, 13.

                                       II. BACKGROUND

       In 2008, Plaintiff received a custom motorized wheelchair through the New York State

Medicaid program. See Dkt. No. 1 at ¶ 16. In April 2012, Plaintiff was incarcerated and placed in

the custody of the New York State Department of Corrections and Community Supervision

("DOCCS"). See id. at ¶ 19. At this time, Plaintiff was given a manual wheelchair to replace his

motorized wheelchair. See id. at ¶ 20. Plaintiff filed a lawsuit in 2013 before this Court, asserting

claims under Title II of the ADA and the Rehabilitation Act (the "2013 Action"). See generally

Dkt. No. 11-3. Ultimately, this Court entered judgment ordering DOCCS to permit Plaintiff to



                                                  2
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 3 of 13



use his motorized wheelchair while in DOCCS custody, and also directing Plaintiff to incur the

expense of any routine service or maintenance necessary for the wheelchair. See id. at 25.

       Subsequent to Plaintiff finishing his sentence in the custody of DOCCS, Plaintiff was

civilly committed pursuant to Article 10 of the Mental Hygiene Law, and transferred to the

custody of Defendant OMH. See Dkt. No. 1 at ¶ 24. Plaintiff was initially transferred to the St.

Lawrence Psychiatric Center. See id. at ¶ 28. While at St. Lawrence, Plaintiff determined that his

wheelchair had some minor problems that required repair, and that his wheelchair also exuded a

smell. See id. Plaintiff contends that, while the staff of Defendant OMH agreed these repairs

were necessary, the repairs and cleaning were the financial responsibility of Plaintiff. See id.

Plaintiff subsequently signed disbursement forms allowing Defendant OMH to take money out of

his account for this purpose. See id. at ¶ 31.

       At a later date, Plaintiff was transferred to the Sex Offender Treatment Program ("SOTP")

at CNYPC. See id. at ¶ 32. Plaintiff again noticed that his motorized wheelchair needed repair.

See id. at ¶ 33. While CNYPC initially paid for these repairs, Plaintiff contends that staff has

approached him several times to sign a disbursement form in order to garnish money from his

account to pay for the repairs. See id. at ¶¶ 33–35. Plaintiff alleges that Defendant OMH began to

garnish money from his account without his consent, and continues to do so. See id. at ¶¶ 38, 41.

Plaintiff alleges that he is unaware of any other person participating in SOTP that "has been

charged for medical care or disability related care." Id. at ¶ 36.

       Defendants now move to dismiss Plaintiff's complaint. See Dkt. No. 11-5. The merits of

this motion will be addressed herein.




                                                   3
     Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 4 of 13



                                          III. DISCUSSION

A.     Standard of Review

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).

Although a court's review of a motion to dismiss is generally limited to the facts presented in the

pleading, the court may consider documents that are "integral" to that pleading, even if they are

neither physically attached to, nor incorporated by reference into, the pleading. See Mangiafico

v. Blumenthal, 471 F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282

F.3d 147, 152-53 (2d Cir. 2002)).

       To survive a motion to dismiss, a party need only plead "a short and plain statement of

the claim," Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007) (quotation omitted).

Under this standard, the pleading's "[f]actual allegations must be enough to raise a right of relief

above the speculative level," id. at 555 (citation omitted), and present claims that are "plausible

on [their] face," id. at 570. "The plausibility standard is not akin to a 'probability requirement,'

but it asks for more than a sheer possibility that a defendant has acted unlawfully." Iqbal, 556

U.S. at 678 (citation omitted). "Where a complaint pleads facts that are 'merely consistent with'

a defendant's liability, it 'stops short of the line between possibility and plausibility of
                                                   4
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 5 of 13



"entitlement to relief."'" Id. (quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955). Ultimately,

"when the allegations in a complaint, however true, could not raise a claim of entitlement to

relief," Twombly, 550 U.S. at 558, or where a plaintiff has "not nudged [its] claims across the

line from conceivable to plausible, the[ ] complaint must be dismissed[,]" id. at 570.

       When a party moves to dismiss a claim pursuant to Rule 12(b)(1), "the movant is deemed

to be challenging the factual basis for the court's subject matter jurisdiction." Cedars-Sinai Med.

Ctr. v. Watkins, 11 F.3d 1573, 1583 (Fed. Cir. 1993) (citations omitted). For purposes of such a

motion, "the allegations in the complaint are not controlling . . . and only uncontroverted factual

allegations are accepted as true. . . ." Id. (internal citations omitted). Both the movant and the

pleader are permitted to use affidavits and other materials to support and oppose the motion to

dismiss for lack of subject matter jurisdiction. See Makarova v. United States, 201 F.3d 110,

113 (2d Cir. 2000) (citation omitted). "Furthermore, 'jurisdiction must be shown affirmatively,

and that showing is not made by drawing from the pleadings inferences favorable to the party

asserting it.'" Gunst v. Seaga, No. 05 Civ. 2626, 2007 WL 1032265, *2 (S.D.N.Y. Mar. 30,

2007) (quoting Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998)); see also

State Employees Bargaining Agent Coal. v. Rowland, 494 F.3d 71, 77 n.4 (2d Cir. 2007)

(holding that, in a motion to dismiss for lack of subject matter jurisdiction, a court "may resolve

disputed factual issues by reference to evidence outside the pleadings, including affidavits").

        In deciding a motion to dismiss, the court may consider "documents attached to, or

incorporated by reference in the Complaint, and matters of which judicial notice may be taken[.]"

Thomas v. Westchester Cty. Health Care Corp., 232 F. Supp. 2d 273, 275 (S.D.N.Y. 2002) (citing

Leonard F. v. Israel Discount Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999)) (other citation

omitted). "Documents that are integral to plaintiff's claims may also be considered, despite
                                                 5
     Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 6 of 13



plaintiff's failure to attach them to the complaint." Id. (citing Cortec Indus., Inc. v. Sum Holding,

L.P., 949 F.2d 42, 46-48 (2d Cir. 1991)). "Judicial notice of public records is appropriate—and

does not convert a motion to dismiss into a motion for summary judgment—because the facts

noticed are not subject to reasonable dispute and are capable of being verified by sources whose

accuracy cannot be reasonably questioned." Bentley v. Dennison, 852 F. Supp. 2d 379, 382 n.5

(S.D.N.Y. 2012). As such, the Court will take judicial notice of Defendants' exhibits, which are

documents from the 2013 Action against DOCCS (Wright v. N.Y. State Dep't of Corr. and Cmty.

Supervision et al., No. 9:13-CV-564). These documents include this Court's written decision,

Plaintiff's filed complaint, as well as the transcript from the trial. See Dkt. Nos. 11-2, 11-3, 11-4.

B.     Collateral Estoppel

       Defendants allege that Plaintiff's claims should be dismissed because they are barred by

the doctrine of collateral estoppel. See Dkt. No. 11-5 at 5–9. "[T]he doctrine of collateral

estoppel 'precludes a party from relitigating in a subsequent action or proceeding an issue clearly

raised in a prior action or proceeding and decided against that party or those in privity, whether or

not the tribunals or causes of action are the same.'" Burgos v. Hopkins, 14 F.3d 787, 792 (2d Cir.

1994) (quoting Ryan v. New York Telephone Co., 62 N.Y.2d 494, 500 (1984)). Collateral

estoppel bars relitigation of a legal or factual issue that was previously decided where:

               "(1) the issues in both proceedings are identical, (2) the issue in the
               prior proceeding was actually litigated and actually decided, (3)
               there was [a] full and fair opportunity to litigate in the prior
               proceeding, and (4) the issue previously litigated was necessary to
               support a valid and final judgment on the merits."

Washington v. N.Y. City Dep't of Educ., 740 Fed. Appx. 730, 732 (2d Cir. 2018) (quoting Grieve

v. Tamerin, 269 F.3d 149, 153 (2d Cir. 2001)). "Use of collateral estoppel 'must be confined to

situations where the matter raised in the second suit is identical in all respects with that decided in

                                                   6
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 7 of 13



the first proceeding and where the controlling facts and applicable legal rules remain unchanged.'"

Faulkner v. Nat'l Geographic Enters., Inc., 409 F.3d 26, 37 (2d Cir. 2005) (quoting Comm'r v.

Sunnen, 333 U.S. 591, 599–600 (1948)).

       1. Identical Issues

       "The burden of proving identity of the issue rests on the proponent of collateral estoppel,

while the opponent bears the burden of proving that he or she did not have a full and fair

opportunity to litigate the issue." Kosakow v. New Rochelle Radiology Assocs., P.C., 274 F.3d

706, 730 (2d Cir. 2001) (citing Schwartz v. Public Adm'r, 24 N.Y.2d 65, 73 (1969)). This prong

is concerned not with "claims or . . . causes of action as a whole, but with issues – single, certain

and material point[s] arising out of the allegations and contentions of the parties." Bifolck v.

Philip Morris USA Inc., 936 F.3d 74, 81 (2d Cir. 2019) (emphasis in original) (internal quotations

and citations omitted). "Where, as here, the issue to which the plaintiff seeks to give preclusive

effect concerns 'only the existence or non-existence of certain facts,' and not 'the legal significance

of those facts ..., [it] need only deal with the same past events [as the previously-decided issue] to

be considered identical.'" Id. (quoting Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 48 (2d

Cir. 2014)). "In such cases, the 'legal standards to be applied' need not be identical." Id. (quoting

Matusick, 757 F.3d at 48).

       To determine whether the issues are identical, the Court begins by restating the issue to

which Defendants seek to give preclusive effect: that "Plaintiff is claiming that he is entitled to

access and use his personal motorized wheelchair at Defendants' facility . . . [and] that, if

Defendants do not cover the costs of repairing and servicing the wheelchair, then Plaintiff would

be improperly denied access to his wheelchair in violation of both the ADA and the Rehabilitation

Act." Dkt. No. 11-5 at 7. The Court disagrees with Defendants that these issues are sufficiently

                                                   7
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 8 of 13



similar to those in the 2013 Action. The 2013 Action before this Court involved DOCCS denying

Plaintiff's request to use his motorized wheelchair and whether a reasonable accommodation

existed. The current action before this Court involves whether Defendants are discriminating

against Plaintiff, based on his disability, by refusing to pay for repairs to Plaintiff''s motorized

wheelchair. See Dkt. No. 12 at 7. The facts relevant to Plaintiff's current claims are that "(1) as a

matter of OMH policy, residents in the [Sex Offender Treatment Program] receive free medical

and disability-related care and (2) despite this policy, [Plaintiff] has been forced to assume the

cost of repairs to his motorized wheelchair." Id. at 11. These facts did not exist in the 2013

Action, do not overlap with the same past events as the 2013 Action and thus, the material points

arising out of the allegations and contentions of the parties are not the same. Bifolck, 936 F.3d at

81. Therefore, the Court finds that this factor weighs in favor of Plaintiff.

        2. Issue was Actually Litigated and Decided

        Defendants allege that this issue was litigated and decided before this Court, because "this

Court directly asked Plaintiff his position on his responsibility for service costs at trial . . . [and]

partly based its decision on this very testimony from Plaintiff." Dkt. No. 11-5 at 7. For a

question to have been "actually litigated . . . it must have been properly raised by the pleadings or

otherwise placed in issue and actually determined in the prior proceeding." Cepeda v. Coughlin,

785 F. Supp. 385, 389 (S.D.N.Y. 1992) (quoting Halyalkar v. Bd. of Regents, 72 N.Y.2d 261, 268

(1988)) (emphasis in original).

        During the course of Plaintiff's previous trial for the 2013 Action, the Court asked Plaintiff

the following questions:

                Q:      If your motorized wheelchair needed technical work, would
                        you expect to pay the cost of that privately?


                                                     8
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 9 of 13



               A:      I can ask my fiancé, you know, she probably, if it didn't cost
                       much she would do it.

               Q:      You wouldn't expect DOCCS to have a certified technician
                       come and service your motorized wheelchair, would you?

               A:      No. It's not their job. I mean, I already had it, it's already
                       paid for. It was in working order when I brought it to the
                       jail, so anything after that they caused it.

Dkt. No. 11-4 at 73:18–74:1. The Court also referred to this dialogue in one paragraph of its

decision when discussing whether allowing Plaintiff to use his motorized wheelchair would

unduly burden DOCCS. See Dkt. No. 11-3 at 22–23 ("During trial, Plaintiff testified that he does

not expect DOCCS to incur any financial burden with respect to the motorized wheelchair and

intends to personally pay for maintenance, service, and technical work"). The Court also ordered

Plaintiff to incur the expense "of any routine service or maintenance necessary." Id. at 25.

Defendants contend that these few sentences render it "indisputable that this issue was litigated

and decided before this same Court." Dkt. No. 11-5 at 7. The Court disagrees.

       While Plaintiff did testify that he would assume the costs of the repairs during the initial

trial for the 2013 Action, he did so at most in passing. See Leather v. Eyck, 180 F.3d 420, 426 (2d

Cir. 1999); see also S.E.C. v. Monarch Funding Corp., 192 F.3d 295, 309 (2d Cir. 1999) (holding

that when an issue "received little attention from either the parties or the court" in the prior action,

"applying collateral estoppel . . . would be improper"). Furthermore, this Court only used that

information for the sole purpose of determining whether or not expenses were a relevant factor to

an undue burden analysis. See Dkt. No. 11-3 at 22–23. The Court did not make a finding as to

whether Plaintiff or Defendant OMH (which was not even a party to the 2013 Action) should

ultimately be the party financially responsible, in perpetuity, for the repair and replacement of the

motorized wheelchair. See Leather, 180 F.3d at 426. Thus, the issue of financial responsibility

                                                   9
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 10 of 13



was not actually litigated or decided in the 2013 Action. As such, the Court finds that this factor

weighs in favor of Plaintiff.

        3. Full and Fair Opportunity

        The third element necessary for application of collateral estoppel is that the "'party against

whom the earlier decision is asserted had a full and fair opportunity to litigate these issues.'"

Deutsch v. Integrated Barter Intern., Inc., 700 F. Supp. 194, 199 (S.D.N.Y. 1988) (quoting

Murphy v. Gallagher, 761 F.2d 878, 883 (2d Cir. 1985)). "An issue is not actually litigated if

'there has been a default, a confession of liability, a failure to place a matter in issue by proper

pleading or even because of a stipulation.'" Id. (quoting Kaufman v. Eli Lilly and Co., 65 N.Y.2d

449, 457–58 (1985)). The party opposing the application of collateral estoppel "has the burden of

showing that he did not have a full and fair opportunity to litigate the claims in the prior action."

O'Dell v. Bill, No. 9:13-CV-1275, 2015 WL 710544, *15 (N.D.N.Y. Feb. 18, 2015) (citing

D'Andrea v. Hulton, 81 F. Supp. 2d 440, 443 (W.D.N.Y. 1999)).

        Defendants allege that Plaintiff is collaterally estopped because he did not appeal this

Court's judgment in the first trial for the 2013 Action. See Dkt. No. 11-5 at 8–9. The Second

Circuit has previously noted "that '[a]ppellate review plays a central role in assuring the accuracy

of decisions' and that 'although failure to appeal does not prevent preclusion, . . . inability to

obtain appellate review, or the lack of such review once an appeal is taken, does prevent

preclusion.'" Flood v. Just Energy Mktg. Corp., 904 F.3d 219, 237 (2d Cir. 2018) (citing Gelb v.

Royal Globe Ins. Co., 798 F.2d 38,44 (2d Cir. 1986)). "If a party has not had an opportunity to

appeal an adverse finding, then it has not had a full and fair opportunity to litigate that issue."

Johnson v. Watkins, 101 F.3d 792, 795 (2d Cir. 1996) (citing People v. Medina, 208 A.D.2d 771,

772 (App. Div. 2d Dep't 1994)). A plaintiff's success in the first case weighs against the

                                                   10
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 11 of 13



application of collateral estoppel. See Yuan v. Rivera, No. 96 Civ. 6628, 1998 WL 63404, *4

(S.D.N.Y. Feb. 17, 1998) (citing Johnson, 101 F.3d at 795). This is because "[a] party who

receives all that he has sought generally is not aggrieved by the judgment affording the relief and

cannot appeal from it." Deposit Guar. Nat'l Bank, Jackson, Miss. v. Roper, 445 U.S. 326, 333

(1980) (citations omitted). The Court agrees with Plaintiff that he was not aggrieved by the

Court's initial judgment, because he received the relief he requested – the use of his motorized

wheelchair. See Dkt. No. 12 at 12. Because Plaintiff was not aggrieved by the Court's initial

judgment, under the general rule, he would not have had the opportunity to appeal.

        However, Defendants also allege that no procedural limitations were present in the first

trial for the 2013 Action that "affected Plaintiff's ability to litigate the issue over responsibility for

repair and service costs in the prior action." Dkt. No. 11-5 at 8. The Court agrees with

Defendants that Plaintiff did not address this argument in his brief submitted to the Court. See id.;

see also Dkt. No. 14 at 4. As such, the "full and fair opportunity" element weighs slightly in favor

of Defendants, as Plaintiff has the burden of showing he did not have a full and fair opportunity to

litigate his claims in the 2013 Action. See O'Dell, 2015 WL 710544, at *15.

        4. Issue was Necessary to Support Judgment

        The final prong of the collateral estoppel analysis requires that the issue to which

Defendants seek to give preclusive effect "has been necessary to support a valid and final

judgment on the merits" in the earlier case. Washington, 740 Fed. Appx. at 732. "An issue is

'necessary or essential only when the final outcome hinges on it.'" Bifolck, 936 F.3d at 82 (quoting

Bobby v. Bies, 556 U.S. 825, 835 (2009)) (emphasis in original). "This requirement 'protect[s]

against unfairness[ ] by ensuring that the issue [was] really disputed and that the loser . . . put out

his best efforts." Id. (quoting Monarch Funding Corp., 192 F.3d at 307) (alterations in original);

                                                    11
    Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 12 of 13



see also United States v. Hussein, 178 F.3d 125, 129 (2d Cir. 1999) (holding that when parties

have issues unnecessary to a judgment, parties may have "limited incentive to litigate [it] fully,"

and the issue may have been "less likely to receive close judicial attention") (citation omitted).

       For the same reasons the Court has referenced previously, the information as to whether

Plaintiff would assume the costs of repair was referenced minimally during the course of the 2013

Action, and was used by the Court for the limited purpose of determining whether expenses were

a relevant factor to the undue burden analysis; it was not outcome determinative. See Dkt. No.

11-3 at 22–23. The Court did not make a finding as to whether Plaintiff or Defendant OMH

(which was not even a party to the 2013 Action) should ultimately be the party financially

responsible, in perpetuity, for the repair and replacement of the motorized wheelchair. See

Leather, 180 F.3d at 426. As such, the Court finds that this factor weighs in Plaintiff's favor, as

the issue was not necessary to the prior holding. See Jim Beam Brands Co. v. Beamish &

Crawford Ltd., 937 F.2d 729, 735 (2d Cir. 1991).

       Based on the foregoing, Defendants have not satisfied the threshold required to bar

Plaintiff's claims by collateral estoppel, because they did not establish three of the four necessary

factors set forth above. As such, Defendants' motion to dismiss is denied.

                                        IV. CONCLUSION

       After carefully reviewing the record in this matter, the parties' submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendants' motion to dismiss is DENIED; and the Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.
                                                  12
   Case 6:20-cv-00478-MAD-TWD Document 15 Filed 08/24/20 Page 13 of 13




Dated: August 24, 2020
       Albany, New York




                                    13
